Case 3:19-cv-00167-CRS-LLK Document 37 Filed 04/17/20 Page 1 of 6 PageID #: 486




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE


 FRED ADAMS                                                                          PLAINTIFF

 vs.                                                   CIVIL ACTION NO. 3:19-CV-167-CRS

 FAMILY DOLLAR STORES OF                                                          DEFENDANTS
 KENTUCKY, LP #11504,

 and

 MELVILLE FAMILY TRUST GBR
 REAL ESTATE,

                            MEMORANDUM OPINION AND ORDER

           This matter is before the Court on Plaintiff's motion for the Court to alter or amend its

 October 29, 2019 Memorandum Opinion and Order. DN 28. Defendant filed a response. DN 31.

 This matter is now ripe for adjudication. For the following reasons, Plaintiff’s motion will be

 denied.

                                            I. Background

           This motion arises from negligence action filed by Fred Adams (“Plaintiff”) against Family

 Dollar Stores of Kentucky, LP #11504 (“Family Dollar”) and Melville Family Trust GBR Real

 Estate (“Melville”). DN 1-1 at 33. Plaintiff alleges that on November 4, 2017, while walking

 outside the Family Dollar store at 3421 West Broadway in Louisville, Kentucky, he fell and

 sustained serious and permanent injuries. Id. Melville owns the property at 3421 West Broadway

 and leases it to Family Dollar.

           Plaintiff alleges Melville received notice of the alleged fall from Sedgwick Claims

 Management Services, Inc. (“Sedgwick”), a third-party administrator that handles claims on behalf

 of Family Dollar. DN 14 at 8. Sedgwick mailed a notice (“the Sedgwick letter”) to Melville, dated
Case 3:19-cv-00167-CRS-LLK Document 37 Filed 04/17/20 Page 2 of 6 PageID #: 487




 November 10, 2017, stating Fred Adams fell in the parking lot of the Family Dollar Store located

 at 3421 West Broadway on November 6, 2017. Id.

          On October 29, 2018, almost a year after the alleged fall, Plaintiff filed an initial complaint

 in Jefferson Circuit Court against three defendants—Family Dollar, Israel Gorinstein, and Rachel

 Gorinstein. DN 1-1 at 5. In his initial complaint, Plaintiff sought relief for injuries he allegedly

 sustained when he fell outside of the Family Dollar Store located at 1234 West Broadway in

 Louisville, Kentucky on or about November 4, 2017. Id. at 6. Plaintiff stated “Defendants Israel

 and Rachel, to the best of Plaintiff’s knowledge, own the property located at 1234 W. Broadway,

 Louisville, Kentucky.” Id. Plaintiff’s initial complaint did not mention Sedgewick, Melville, or

 the 3421 West Broadway store.

          On November 27, 2018, more than a year1 after the alleged fall, Plaintiff filed a “second

 amended complaint”2 that included Melville, the owner of the 3421 West Broadway property, as

 an additional defendant. Id. at 25. Plaintiff’s second amended complaint continued to allege

 Plaintiff fell at 1234 West Broadway and maintained the Gorinsteins as defendants. Id. at 29. On

 January 8, 2019, Plaintiff filed a “third amended complaint…for the purpose of correcting the

 address of the location of the incident from 1234 W. Broadway, Louisville, Kentucky 40203 to

 3421 W. Broadway, Louisville, Kentucky 40211.” Id. at 30.

          On April 12, 2019, Melville moved to dismiss Plaintiff’s complaint because Plaintiff did

 not name Melville as a defendant until after the one-year statute of limitations. DN 13. Plaintiff

 filed a response on April 29, 2019 alleging that Melville had “notice of the incident which occurred



 1
   The Sedgewick notice states Plaintiff fell on November 4, 2017. Plaintiff’s initial complaint states Plaintiff fell on
 or about November 6. In either case, the alleged fall took place more than one year prior to the time that Plaintiff
 filed his motion to amend.
 2
   Although Plaintiff styled this as a “second amended complaint,” the Court finds no record of any previous filing of
 an amended complaint. For the sake of consistency, the Court will follow Plaintiff’s styling and refer to Plaintiff’s
 amended complaints as his “second” and “third” amended complaints.

                                                            2
Case 3:19-cv-00167-CRS-LLK Document 37 Filed 04/17/20 Page 3 of 6 PageID #: 488




 on its premises” via the Sedgwick letter. DN 14 at 3. Plaintiff argued that because of this “notice

 of Plaintiff’s injuries” Melville “knew or should have known that…the action would have been

 brought against him.” DN 14 at 3. Therefore, Plaintiff argued, the date of the second and third

 amended complaints related back to the filing date of the original complaint. Id. In its reply,

 Melville noted correctly that “alleged notice of an incident is not sufficient to clear the hurdles for

 the doctrine of relation back to apply.” DN 15 at 5.

        On May 15, 2019, Plaintiff filed a motion for leave to file a sur-reply. DN 18-2. In his

 motion, Plaintiff presented a new theory to support the same relation-back arguments he had made

 in his response. DN 18. Instead of arguing that Melville’s notice of the “incident” was sufficient

 for the amended complaints to relate back to his original complaint, Plaintiff argued the following

 chain of inferences: (1) The Sedgwick letter notified Melville that Fred Adams fell outside the

 Family Dollar located at 3421 West Broadway on November 4, 2016; (2) Plaintiff sued Family

 Dollar within the statute of limitations period; (3) Family Dollar notified Sedgwick, the Third Party

 Administrator for both of the Family Dollar stores, about the initial complaint; (4) Sedgwick had

 a record of both the November 4 fall at the 3421 West Broadway store and the complaint alleging

 Plaintiff fell on or about November 6 at the 1234 West Broadway store; (5) Sedgewick should

 have known the incidents were the same; (6) Plaintiff should have known that “the initial complaint

 listed the wrong address;” (6) and this relationship among the parties “imput[ed] actual notice of

 the initial filing of the Complaint and service from those parties named in the initial Complaint to

 the Defendant Melville Family Trust GBR Real Estate.” DN 18-2 at 4. Plaintiff also stated that

 the date of the amended complaints should relate back to the filing of the initial complaint because

 Melville and Family Dollar “shared identical business interests.” DN 18-2 at 6. (citing Clark v.




                                                   3
Case 3:19-cv-00167-CRS-LLK Document 37 Filed 04/17/20 Page 4 of 6 PageID #: 489




 Young, 692 S.W.2d 285, 288 (Ky. Ct. App. 1985)—a case not mentioned in Plaintiff’s original

 response).

           On October 29, 2019, this Court granted Defendant Melville’s motion to dismiss. DN 23.

 The Court held that the Sedgwick letter demonstrated Melville had notice of an injury on its

 property on November 6, 2017, but “it [did] not demonstrate Melville had notice of ‘the institution

 of the action’ as required under the Kentucky Rules of Civil Procedure.” DN 23 at 5. The Court

 did not grant Plaintiff’s motion to file a Sur-reply. On November 25, 2019, Plaintiff filed a motion

 for the court to alter or amend its prior judgment. DN 28.

                                           II. Legal Standard

           A court may grant a Rule 59(e) motion to alter or amend if there is: (1) a clear error of law;

 (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

 prevent manifest injustice. GenCorp, Inc. v. Am. Int'l Underwriters, 178 F.3d 804, 834 (6th Cir.

 1999) (citations omitted). Rule 59(e) motions “are not at the disposal of an unsuccessful party to

 'rehash' the same arguments and facts previously presented.” Rouse v. Nielsen, 851 F. Supp. 717,

 734 (D.S.C. 1994) (quoting Keyes v. Nat'l R.R. Passenger Corp., 766 F. Supp. 277, 280 (E.D. Pa.

 1991)).

                                              III. Discussion

           Plaintiff’s instant motion centers on his repeated assertion that the circumstances of this

 case are “identical” to those in Clark v. Young, 692 S.W.2d 285, 288 (Ky. Ct. App. 1985). DN 18-

 2 at 5. In Clark, a Kentucky appellate court imputed notice of a lawsuit filed against the lessee of

 a tractor trailer to its lessor because the parties had an “identical business interest.” The court

 found that the lessor and lessee had an identical business interest because (A) the lease agreement

 made the lessor responsible for all torts committed by the lessee and (B) it was “inconceivable”



                                                     4
Case 3:19-cv-00167-CRS-LLK Document 37 Filed 04/17/20 Page 5 of 6 PageID #: 490




 that the lessor was unaware of the action filed against the lessee. Neither of those criteria apply to

 the instant case.

         Plaintiff rehashes arguments he presented in his response to Plaintiff’s motion to dismiss

 and in his motion for leave to file a sur-reply. Plaintiff does not state the grounds upon which he

 believes he is entitled to have his motion granted. Presumably, Plaintiff believes that either the

 Court committed a clear error of law or a reversal is necessary to prevent manifest injustice. The

 Court has reviewed its prior decision and finds Plaintiff offers no arguments that would cause this

 Court to alter or amend its prior ruling.

         A. Lessor’s Contractual Liability for Torts Committed by Lessee

         The lease agreement between Melville and Family Dollar does not make Melville

 responsible for all torts committed by Family Dollar. The record reflects this fact. On May 13,

 2019, Family Dollar filed a motion for leave to file cross-claim against Melville, alleging that the

 parties’ lease agreement made Melville responsible for torts arising from a failure to maintain the

 sidewalk outside the Family Dollar store at 3421 West Broadway. DN 16. This Court concluded

 that “[t]the parties did not agree on indemnification for costs incident to legal liability arising out

 of negligent sidewalk maintenance.” DN 26 at 5. The Court also found the equivocal language of

 the lease agreement supported a finding that both lessor and lessee bore some responsibility for

 sidewalk maintenance. Id. This is inapposite to Clark where the lease agreement clearly made the

 lessor responsible for torts committed by the lessee. Therefore, the relationship between Melville

 and Family Dollar is not analogous to the parties in Clark, and the Court does not find an “identical

 business interest” between the parties that would justify application of the relation back doctrine.




                                                   5
Case 3:19-cv-00167-CRS-LLK Document 37 Filed 04/17/20 Page 6 of 6 PageID #: 491




        B. Lessor’s Notice of the Action

        The court in Clark also found an “identical business interest” between the defendants

 because it was “inconceivable” that the lessor of a tractor trailer had not received actual or

 constructive notice of the lawsuit filed against the lessee. Clark, 692 S.W.2d at 288. The same is

 not true here. The Sedgwick letter alleged that a claimant named Fred Adams fell at the Family

 Dollar located at 3421 West Broadway on November 4, 2017. Almost a year later, Plaintiff filed

 his initial complaint against Family Dollar and the Gorinsteins, alleging that he fell at the Family

 Dollar located at 1234 West Broadway on November 6, 2017. The complaint alleged a fall took

 place on a different day, at a different store, located at a different property, which was owned by a

 different set of owners. Furthermore, the complaint did not mention the Sedgwick letter or that a

 grievance had been filed with personnel at the 3421 West Broadway Store almost a year before.

 Accordingly, there is no identical business interest between Melville and Family Dollar, and

 Plaintiff’s motion will be denied.

                                          III. Conclusion

        Motions having been made and for the reasons set forth herein and the Court being

 otherwise sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff’s

 motion to alter or amend prior judgment, DN 28, is DENIED.


                         April 16, 2020




                                                        Cha
                                                          rle
                                                            sR. Si
                                                                 mpsonI
                                                                      II,Seni
                                                                            orJudge
                                                           Unit
                                                              edStat
                                                                   esDi
                                                                      st
                                                                       rictCour
                                                                              t




                                                  6
